Citation Nr: 0714450	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-15 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial increased rating for chronic 
adjustment disorder, with depression, currently evaluated as 
30 percent disabling.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to 
December 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for adjustment disorder with depression, 
and awarded a 30 percent rating, effective May 2002.  

The Board remanded the instant claim in June 2006 for further 
development.  

In July 2005, the veteran withdrew his power of attorney.  He 
is not unrepresented in this case.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's chronic adjustment disorder with depression 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
and self-care, normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment.  

2.  The veteran's chronic adjustment disorder with depression 
does not more nearly approximate occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent for chronic adjustment disorder, with depression, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2006).  These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  This was not accomplished as it 
pertained to this claim.  However, the veteran has not been 
prejudiced as proper notice was given in December 2003, and 
he was given an opportunity to respond to such notice.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Additionally, the December 2003 letter informed the veteran 
of what the evidence must show in order to substantiate a 
claim for a higher rating.  He has submitted statements, and 
VA medical records, regarding his chronic adjustment disorder 
with depression.  Also, the veteran received a Statement of 
the Case dated June 2003, which outlined the legal criteria 
for an increased rating for chronic adjustment disorder, and 
he had an opportunity to respond.  The Board finds that the 
notice error did not affect the essential fairness of the 
adjudication of this claim.  The veteran has not been 
prejudiced by the notice error as he has had the opportunity 
to effectively participate in the processing of this claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
VA examinations.  A hearing was offered, and on the date of 
the scheduled hearing, the veteran opted for a conference 
with the Decision Review Officer (DRO).  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  



II.  Initial Increased Compensation

Service connection was established for chronic adjustment 
disorder with depression by rating decision of December 2002.  
A 30 percent rating was assigned, effective from May 2002.  
This evaluation has been in effect to this date.  This is an 
initial rating from the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The veteran's chronic adjustment disorder with depression is 
rated under Diagnostic Code 9440 for chronic adjustment 
disorder.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9440.  

After scrutinizing the evidence -- which consists of 
August 2002, August 2005, and August 2006 VA psychiatric 
examinations and VA outpatient treatment reports from 
February 2003 to July 2005--- it is the Board's conclusion 
that the veteran's symptoms remain most consistent with no 
more than the schedular criteria for a 30 percent rating 
throughout the appeal period.  The evidence does not support 
a higher rating for chronic adjustment disorder.  

In this regard, the evidence shows the veteran has an anxious 
and depressed mood.  He states he has sleep disturbance.  He 
had no homicidal or suicidal ideation.  He had no formal 
thought disorder and no panic attacks.  He described no 
obsessions, compulsions, phobias or ritualistic behavior.  
During this period, he related that he had three adult 
children and had been married 38 years.  He is treated on a 
regular basis by VA for outpatient psychiatric treatment.  He 
has no memory deficits and he was able to care for his 
personal needs and personal grooming.  He had a mild thought 
disorder and although he described a chronic sleep 
impairment, he indicated in August 2002, that he sleeps well 
with Halcyon.  His chronic adjustment disorder was mainly 
disappointment at not becoming a professional baseball player 
and blaming VA for that disappointment.  

On this record, the Board considers the evidence to 
satisfactorily show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as to 
establish no more than a 30 percent schedular evaluation.  
The evidence does not show occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as stereotyped speech, panic attacks more than once a 
week, impairment of short and long term memory, impaired 
judgment or impaired abstract thinking.  As such, the Board 
does not consider the disability picture presented to warrant 
a rating higher than 30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score was noted to be 65 
during an August 2002 VA psychiatric examination, 75 during 
November 2003 outpatient treatment, 70 during December 2004 
VA outpatient treatment, 60 during the August 2005 VA 
examination, and 50 during an August 2006 VA psychiatric 
examination.  The 75 to 50 GAF score is reflective of 
symptomatology from mild to serious in degree.  However, most 
of the veteran's findings are reflective of mostly moderate 
symptomatology.  The veteran's GAF in August 2006 is at a 
level of 50 and the examiner says that he has significant 
symptoms in both social and occupational impairment.  
However, his examination is not reflective of this degree of 
impairment.  He has no present suicidal ideation, no memory 
loss, no obsessional or ritualistic behavior, no panic 
attacks, occasional irritability, and only a mild to moderate 
thought disorder.  This appears to be evident of 
symptomatology no more than moderate in degree, and in line 
with the 30 percent symptomatology, throughout the appeals 
period.  The percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased initial rating for 
chronic adjustment disorder with depression in excess of 30 
percent is not in order.  


ORDER

Entitlement to an increased initial rating for chronic 
adjustment disorder with depression, in excess of 30 percent, 
is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


